Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 10 September 1781
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                  
                     Dear Sir
                     Mount Vernon 10th Septr 1781
                  
                  The Count Rochambeau is just arrived at my Home—I propose to halt here Tomorrow with the Gentlemen, to ease their fatigue, & to give them fresh Spirits to pursue our March the next Day.
                  It will add exceedingly my Dear Sir, to the Pleasure I experience in havg the Company of the Count at my Home, to have the Happiness to see you at the same Time—I beg therefore that you will be so good as to join us with your agreeable Company as early Tomorrow as is convenient.
                  This Halt at my Home will occasion no Delay in our march, as I shall have fresh Horses, with Carriages provided for our next Days March, which will help us on with greater Rapidity than otherwise we shall get on with fatigued Horses.  With the greatest Regard & Esteem I am my Dear Sir Your most Obe Servant
                  
                     Go: Washington
                  
               